The unanimous affirmance of this judgment by the Appellate Division forecloses consideration by this court of the adequacy of the evidence to establish the defendants' guilt (Constitution, art. VI, § 9).
We appreciate the danger that the jury, moved by the death of a police officer in the line of his duty, may have failed to discriminate sufficiently between the illegal maintenance of a distillery and such culpable negligence in the method of maintaining it as would constitute the crime of manslaughter.
If injustice has been done, the defendants' remedy is an application to the Governor for the exercise of clemency.
The judgment must be affirmed.
All concur.
Judgment affirmed. *Page 623